Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2020 and 02/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a side" in the 3rd line of the claim.  It is unclear which object “a side” belongs to.  
Claim 1 recites the limitation "a side" in the 8th line of the claim.  It is unclear which object “a side” belongs to.  
Claim 1 recites the limitation "the bottom surface including a pair of electrodes" in the 8th and 9th lines of the claim.  The term “the bottom surface” is a two dimensional object and “electrodes” is a three dimensional object.  A two dimensional object cannot include a three dimensional object.  It is recommended to replace the limitation with “the bottom surface including bottom surfaces of a pair of electrodes”.
Claim 1 recites the limitation "a third surface" in the second last line of the claim.  It is unclear which object “a third surface” belongs to.  It is recommended to replace the limitation with “a third surface of the base”.
Claim 2 recites the limitation “a plurality of additional recesses” in the fourth line of the claim. It is unclear what is indicated by the term “additional.”
Claim 2 recites the limitation “an additional array” in the fourth line of the claim. It is unclear what is indicated by the term “additional.”
Claim 2 recites the limitation “an additional second surface” in the second last line of the claim. It is unclear what is indicated by the term “additional”, and it is unclear which object “an additional second surface” belongs to.
Claim 2 recites the limitation "a linking part" in the second last line of the claim.  It is unclear which object “a linking part” belongs to.  
Claim 9 recites the limitation "a side" in the 5th line of the claim.  It is unclear which object “a side” belongs to.  
Claim 9 recites the limitation "a side" in the 12th line of the claim.  It is unclear which object “a side” belongs to.  
Claim 9 recites the limitation "the bottom surface including a pair of electrodes" in the 12th and 13th lines of the claim.  The term “the bottom surface” is a two dimensional object and “electrodes” is a three dimensional object.  A two dimensional object cannot include a three dimensional object.  It is recommended to replace the limitation with “the bottom surface including bottom surfaces of a pair of electrodes”.
Claim 9 recites the limitation "a third surface" in the second last line of the claim.  It is unclear which object “a third surface” belongs to.  It is recommended to replace the limitation with “a third surface of the base”.
Claim 10 recites the limitation “a plurality of additional recesses” in the fourth line of the claim. It is unclear what is indicated by the term “additional.”
Claim 10 recites the limitation “an additional array” in the fourth line of the claim. It is unclear what is indicated by the term “additional.”
Claim 10 recites the limitation “an additional second surface” in the second last line of the claim. It is unclear what is indicated by the term “additional”, and it is unclear which object “an additional second surface” belongs to.
Claim 10 recites the limitation "a linking part" in the second last line of the claim.  It is unclear which object “a linking part” belongs to.  
Claims 2-8 and 10-16 are rejected because they depend on the rejected claims 1 and 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 8-10, 12-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cheng et al. (US 9,899,359 Bl).
Regarding claim 1, Cheng et al. teaches a method for manufacturing a linear light source (100; Figs. 1 and 2, col. 2, lines 19-21) comprising: providing a base (500; Fig. 14, col. 3, line 60) having a first surface (the bottom surface of 500 in Fig. 14) defining a plurality of recesses (recesses of 500 occupied by 10 and 110; Fig. 14, col. 3, line 60, col. 2, line 49, col. 2, line 44) arranged in an array (array of recesses of 500 occupied by 10 and 110) extending in a first direction (the direction into the paper in Fig. 14, i.e. the vertical direction in Fig. 10), and a second surface (the top surface of 500 in Fig. 14) positioned on a side (the top side of 500) opposite to the first surface (the bottom surface of 500 in Fig. 14), the second surface (the top surface of 500 in Fig. 14) having a curved contour (see Fig. 14) in a cross section orthogonal to the first direction (the direction into the paper in Fig. 14) and a straight contour (see Fig. 10, the straight vertical line of the edge of 500) in a cross section parallel to the first direction (the direction into the paper in Fig. 14, i.e. the vertical direction in Fig. 10); providing a plurality of light sources (10s; Fig. 14, col. 2, line 49) each having a top surface (the top surface of 10) and a bottom surface (the bottom surface of 10) on a side (the bottom side of 10) opposite to the top surface (the top surface of 10), the bottom surface (the bottom surface of 10) including a pair of electrodes (a portion of the surface of 110; Fig. 14, col. 2, line 44); placing each of the light sources (10s) at a position overlapping a corresponding one of the recesses (recesses of 500 occupied by 10 and 110) in a plan view (top-down view of Fig. 14) with the top surface (the top horizontal portion of the surface of 10 and the vertical portions of the surfaces of 10) of each of the light sources (10s) facing a bottom surface of the corresponding one of the recesses (the portion of the surface of the recesses of 500 occupied by 10 and 110 below the top horizontal portion of the surface of the recesses of 500 occupied by 10 and 110); placing a first reflective member (800 in Fig. 14, i.e. 50 in Fig. 4, 50 can be made of the same material as 30, which can form a reflective interface (e.g. 23/33) with 20; col. 4, lines 28-29, col. 3, lines 37-38, col. 2, lines 35-40, col. 2, lines 46-48, col. 2, lines 64-65) to cover the light sources (10s) and the first surface of the base (the bottom surface of 500 in Fig. 14) so that the electrodes (110) of the light sources (10s) are exposed from the first reflective member (the top horizontal surface and two vertical side surfaces of 110s are exposed from 800 in Fig. 14); placing a second reflective member (600 in Fig. 14, i.e. 30 in Fig. 2 formed by the first cover film 600, 30 forms a reflective interface (e.g. 23/33) with 20; col. 3, lines 65, col. 4, lines 20-29 (a typo in col. 4, line 25, “500” should be “600”), col. 2, lines 35-40, col. 2, lines 46-48, col. 2, lines 64-65) on the second surface of the base (the top surface of 500 in Fig. 14); and cutting the base (500) along the first direction (the direction into the paper in Fig. 14; Fig. 15, col. 4, lines 14-19) to define a third surface (the vertical surface along the leftmost dotted line in Fig. 15, col. 4, lines 14-19) continuous with the first surface (the bottom surface of 500 in Fig. 14) and the second surface (the top surface of 500 in Fig. 14).
Regarding claim 2, Cheng et al. teaches the method for manufacturing a linear light source according to claim 1, wherein the providing of the base (500) includes providing the base (500) having the first surface (the bottom surface of 500 in Fig. 14) defining a plurality of additional recesses (the three recesses in the right column of the left 500 occupied by 10 and 110 shown in Fig. 10) arranged in an additional array (the three recesses in the right column of the left 500 occupied by 10 and 110 shown in Fig. 10) extending in the first direction (the direction into the paper in Fig. 14, i.e. the vertical direction in Fig. 10) and an additional second surface (the right portion of the top surface of the left 500 in Fig. 14 shown below), and a linking part (the center portion of the top surface of the left 500 in Fig. 14 shown below) extending between the second surface (the left portion of the top surface of the left 500 in Fig. 14 shown below) and the additional second surface (the right portion of the top surface of the left 500 in Fig. 14 shown below).

    PNG
    media_image1.png
    235
    483
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Second surface)][AltContent: textbox (Additional Second surface)][AltContent: textbox (Linking part)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Fig. 14 of Cheng et al.
Regarding claim 4, Cheng et al. teaches the method for manufacturing a linear light source according to claim 1, wherein the providing of the light sources (10s) includes providing the light sources (10s) each including a light emitting element (10 of LED chip; col. 2, line 25).
Regarding claim 5, Cheng et al. teaches the method for manufacturing a linear light source according to claim 1, wherein the cutting of the base (500) includes cutting the base (the left 500 in Fig. 15), the first reflective member (800) and the second reflective member (600) so that the base (the left 500 in Fig. 15), the first reflective member (800) and the second reflective member (600) are exposed at the third surface (the vertical surface along the leftmost dotted line in Fig. 15).
Regarding claim 6, Cheng et al. teaches the method for manufacturing a linear light source according to claim 1, further comprising forming electrically conductive members (700; Fig. 14, col. 4, lines 4-5) on the first reflective member (800; see Fig. 14), the electrically conductive members (700) being connected to the electrodes (110) of the light sources (10s; see Fig. 14).
Regarding claim 8, Cheng et al. teaches the method for manufacturing a linear light source according to claim 1, wherein the providing of the light sources (10s) includes providing the light sources (10s) each including a plurality of light emitting elements (a number of LED chips 10 arranged in a column; Fig. 10, col. 2, line 25).
Regarding claim 9, Cheng et al. teaches a method for manufacturing a linear light source (100; Figs. 1 and 2, col. 2, lines 19-21) comprising: providing an optical member (500; Fig. 14, col. 3, line 60) including a base (500; Fig. 14, col. 3, line 60) having a first surface (the bottom surface of 500 in Fig. 14) defining a plurality of recesses (recesses of 500 occupied by 10 and 110; Fig. 14, col. 3, line 60, col. 2, line 49, col. 2, line 44) arranged in an array (array of recesses of 500 occupied by 10 and 110) extending in a first direction (the direction into the paper in Fig. 14, i.e. the vertical direction in Fig. 10), and a second surface (the top surface of 500 in Fig. 14) positioned on a side (the top side of 500) opposite to the first surface (the bottom surface of 500 in Fig. 14), the second surface (the top surface of 500 in Fig. 14) having a curved contour (see Fig. 14) in a cross section orthogonal to the first direction (the direction into the paper in Fig. 14) and a straight contour (see Fig. 10, the straight vertical line of the edge of 500) in a cross section parallel to the first direction (the direction into the paper in Fig. 14, i.e. the vertical direction in Fig. 10), and a reflective member (600 in Fig. 14, i.e. 30 in Fig. 2 formed by the first cover film 600, 30 forms a reflective interface (e.g. 23/33) with 20; col. 3, lines 65, col. 4, lines 20-29 (a typo in col. 4, line 25, “500” should be “600”), col. 2, lines 35-40, col. 2, lines 46-48, col. 2, lines 64-65) covering the second surface (the top surface of 500 in Fig. 14); providing a plurality of light sources (10s; Fig. 14, col. 2, line 49) each having a top surface (the top surface of 10) and a bottom surface (the bottom surface of 10) on a side (the bottom side of 10) opposite to the top surface (the top surface of 10), the bottom surface (the bottom surface of 10) including a pair of electrodes (a portion of the surface of 110; Fig. 14, col. 2, line 44); placing each of the light sources (10s) at a position overlapping a corresponding one of the recesses (recesses of 500 occupied by 10 and 110) of the base (500) in a plan view (top-down view of Fig. 14) with the top surface (the top horizontal portion of the surface of 10 and the vertical portions of the surfaces of 10) of each of the light sources (10s) facing a bottom surface of the corresponding one of the recesses (the portion of the surface of the recesses of 500 occupied by 10 and 110 below the top horizontal portion of the surface of the recesses of 500 occupied by 10 and 110); placing a first reflective member (800 in Fig. 14, i.e. 50 in Fig. 4, 50 can be made of the same material as 30, which can form a reflective interface (e.g. 23/33) with 20; col. 4, lines 28-29, col. 3, lines 37-38, col. 2, lines 35-40, col. 2, lines 46-48, col. 2, lines 64-65) to cover the light sources (10s) and the first surface of the base (the bottom surface of 500 in Fig. 14) so that the electrodes (110) of the light sources (10s) are exposed from the first reflective member (the top horizontal surface and two vertical side surfaces of 110s are exposed from 800 in Fig. 14); and cutting the optical member (500) along the first direction (the direction into the paper in Fig. 14; Fig. 15, col. 4, lines 14-19) to define a third surface (the vertical surface along the leftmost dotted line in Fig. 15, col. 4, lines 14-19) continuous with the first surface (the bottom surface of 500 in Fig. 14) and the second surface (the top surface of 500 in Fig. 14).
Regarding claim 10, Cheng et al. teaches the method for manufacturing a linear light source according to claim 9, wherein the providing of the base (500) includes providing the base (500) having the first surface (the bottom surface of 500 in Fig. 14) defining a plurality of additional recesses (the three recesses in the right column of the left 500 occupied by 10 and 110 shown in Fig. 10) arranged in an additional array (the three recesses in the right column of the left 500 occupied by 10 and 110 shown in Fig. 10) extending in the first direction (the direction into the paper in Fig. 14, i.e. the vertical direction in Fig. 10) and an additional second surface (the right portion of the top surface of the left 500 in Fig. 14 shown above), and a linking part (the center portion of the top surface of the left 500 in Fig. 14 shown above) extending between the second surface (the left portion of the top surface of the left 500 in Fig. 14 shown above) and the additional second surface (the right portion of the top surface of the left 500 in Fig. 14 shown above).
Regarding claim 12, Cheng et al. teaches the method for manufacturing a linear light source according to claim 9, wherein the providing of the light sources (10s) includes providing the light sources (10s) each including a light emitting element (10 of LED chip; col. 2, line 25).
Regarding claim 13, Cheng et al. teaches the method for manufacturing a linear light source according to claim 9, wherein the cutting of the optical member (500) includes cutting the optical member (the left 500 in Fig. 15) and the first reflective member (800) so that the base (the left 500 in Fig. 15), the reflective member (600) and the first reflective member (800) are exposed at the third surface (the vertical surface along the leftmost dotted line in Fig. 15).
Regarding claim 14, Cheng et al. teaches the method for manufacturing a linear light source according to claim 9, further comprising forming electrically conductive members (700; Fig. 14, col. 4, lines 4-5) on the first reflective member (800; see Fig. 14), the electrically conductive members (700) being connected to the electrodes (110) of the light sources (10s; see Fig. 14).
Regarding claim 16, Cheng et al. teaches the method for manufacturing a linear light source according to claim 9, wherein the providing of the light sources (10s) includes providing the light sources (10s) each including a plurality of light emitting elements (a number of LED chips 10 arranged in a column; Fig. 10, col. 2, line 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. as applied to claims 1 and 9 above, and further in view of Hayashi (US 2017/0090101 A1).
Regarding claims 3 and 11, Cheng et al. teaches wherein the providing of the light sources (10s) includes providing the light sources (10s).
Cheng et al. does not teach the light sources each including a light emitting element and a light transmissive member.
In the same field of endeavor of light emitting device, Hayashi teaches the light sources each (20; Fig. 7A, [0099]) including a light emitting element (28 containing a light-emitting layer; Fig. 7A, [0099]) and a light transmissive member (27; Fig. 7A, [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Cheng et al. and Hayashi and further to include the light emitting element and the light transmissive member as taught by Hayashi, because the light emitting element 28 is needed to perform the light emitting function and the light transmissive member 27 can be used to grow the light emitting element 28 as taught by Hayashi ([0099]). 

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi et al. (US 2015/0034987 A1) teach a light emitting device package having a curved reflective surface projecting the light emitted by the light emitting device to a side of the light emitting device for backlights of the liquid crystal display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/
Primary Examiner, Art Unit 2816
11/10/2022